



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ramroop, 2021 ONCA 642

DATE: 20210923

DOCKET: C66986

Doherty, Gillese and Huscroft
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Avinash Ramroop

Appellant

Jason Rabinovitch, for the appellant

Nicolas de Montigny, for the respondent

Heard: September 14, 2021 by
    video conference

On appeal from the conviction entered on
    April 2, 2019 by Justice L.M. Budzinski of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The appellant was convicted of impaired driving
    causing bodily harm and fail to remain at the scene of an accident causing
    bodily harm arising out of a three-car accident on Weston Road in Toronto. A
    Chrysler 300, owned by the appellants father, struck a northbound Toyota Corolla
    and an Acura SUV before ending up on the boulevard. An empty can of beer was
    found on the front passenger seat of the Chrysler. A witness said that the
    driver of the Chrysler had run into a nearby backyard.

[2]

The appellant was found by Constable McGill in
    the backyard of a nearby house following the accident. Constable McGill
    testified that the appellant had a head injury and a bleeding nose. He was
    vomiting, had difficulty speaking, and was in and out of consciousness. Constable
    McGill testified that he smelled alcohol coming from the appellant and that
    there was a strong smell of gasoline.

[3]

The issues at the short trial were whether the
    appellant was the driver of the Chrysler and, if he was, whether the appellant
    was impaired. On April 2, 2019, the trial judge gave oral reasons for judgment,
    finding that the appellant was the driver and that he was impaired.
[1]
On May 1, 2019, the trial judge provided what he described as a
    more detailed judgment in which he corrected an error he had made earlier.
    Specifically, the trial judge emphasized that, contrary to what he said on
    April 2, he was not relying on a statement the appellant had made to the police
    that he had been driving at a high rate of speed and had been drinking, as the
    statement was involuntary and not admissible. The trial judge said that his findings
    were based on the circumstantial evidence.

[4]

The appellants primary argument is that the
    trial judge erred in finding that he was the driver of the Chrysler. The
    appellant concedes that there is no doubt that he was in the vehicle but argues
    that the trial judge erred in inferring that he was the driver, as there were
    other reasonable inferences on the evidence. The appellant argues that although
    the trial judge acknowledged that his statement was inadmissible, he failed to
    re-evaluate the evidence in his second judgment. His analysis was essentially
    unchanged from the first judgment, in which considerable weight was put on the
    statement.

[5]

We disagree.

[6]

The trial judge instructed himself as to the proper
    approach to drawing inferences from circumstantial evidence, as set out by the
    Supreme Court in
R. v. Villaroman
,
2016 SCC 33,
    [2016] 1 S.C.R. 1000 at para. 55: 
Where the Crowns
    case depends on circumstantial evidence, the question becomes whether the trier
    of fact, acting judicially, could reasonably be satisfied that the accuseds
    guilt was the only reasonable conclusion available on the totality of the
    evidence. The Crown is not required to negative every other possible inference
    in order to meet its burden. Alternative inferences must be plausible based on
    the evidence, not speculative.

[7]

There was a substantial body of circumstantial
    evidence in this case from which it could be inferred that the appellant was
    the driver of the Chrysler:

·

The Chrysler belonged to the appellants father;

·

Mr. Tran, a passenger in the Acura, saw a
    dark-skinned, slim person standing near the Chrysler, wobbling and unable to
    stand straight;

·

Constable McGill found the appellant, whose
    appearance was consistent with the description of the person seen near the
    Chrysler right after the accident, in the backyard of a home about 30 metres
    from the accident;

·

The appellant smelled of gasoline and alcohol;
    and

·

No one else from the Chrysler was found at the
    scene of the accident or sought medical attention.

[8]

The trial judge inferred from this evidence that
    the appellant was associated with the Chrysler and was involved in the
    accident. He considered and rejected the possibility that the appellant could
    simply have been a passenger in the Chrysler: no one else from the Chrysler was
    found at the scene of the accident or sought medical attention, so the
    appellant was the only person in the Chrysler and had to be the driver. The
    discovery of the appellant in the nearby backyard supported the inference that
    he had fled the scene of the accident and was hiding in the backyard in an
    attempt to avoid criminal liability.

[9]

We see no error in the trial judges
    determination, on the totality of the evidence, that the appellant was the
    driver of the Chrysler.

[10]

The appellant raised a secondary argument,
    challenging the trial judges finding that he was impaired. The appellant
    argued that the trial judges reasons on the impairment charge were inadequate,
    characterizing this as a
Villaroman
argument rather than an
    unreasonable verdict argument.

[11]

It is well established that there is no special
    test for determining impairment. The offence of impaired driving is established
    by evidence of any degree of impairment ranging from slight to great:
R.
    v. Stellato

(1993), 12 O.R. (3d) 90 (C.A.) at 95, affd [1994] 2
    S.C.R. 478.

[12]

In this case, the trial judge made several
    specific findings. The accident:

·

was caused by the Chrysler;

·

occurred at high speed in excess of the city
    speed limit;

·

showed an inattention to the traffic and the
    nature of the neighbourhood;

·

displayed an utter lack of control and judgment
    by the driver of the Chrysler; and

·

occurred when the road was clear and dry and
    there was no evidence of road obstruction.

[13]

The appellant does not challenge any of these
    specific findings. He argues that guilt cannot reasonably be inferred from
    them.

[14]

This argument must be rejected.

[15]

Although it is not clear exactly how the
    accident occurred, there is no doubt as to its violent nature. There was
    evidence that the Chrysler was out of control and that it hit the other two
    cars at a high speed before landing on its side on the shoulder or sidewalk
    area in front of a house. A witness described the Chrysler as flying.

[16]

The trial judge noted that there was no evidence
    of anything such as mechanical failure, medical emergency, or road obstruction,
    that would explain the nature of the accident, and found that it was consistent
    with some sort of impairment by the driver of the Chrysler. Given the presence
    of an empty beer can in the passenger seat and the smell of alcohol on the
    appellant, it was open to the trial judge to conclude from the totality of these
    circumstances that the only reasonable inference was that the appellant was
    impaired to some degree, and to find that the Crown had proven its case beyond
    a reasonable doubt.

[17]

The appeal is dismissed.

Doherty J.A.

E.E. Gillese
    J.A.

Grant Huscroft
    J.A.





[1]
The appellant was acquitted on a charge of over 80 because the
    trial judge was not satisfied as to the reliability of the blood sample test
    results
.


